 



EXHIBIT 10.1
TALEO CORPORATION
2004 STOCK PLAN
RESTRICTED STOCK AGREEMENT
Grant # ____________
NOTICE OF GRANT
     Taleo Corporation (the “Company”) hereby awards you, [NAME OF EMPLOYEE]
(the “Grantee”), 10,000 shares of restricted Common Stock of the Company (the
“Restricted Stock”) under the Company’s 2004 Stock Plan (the “Plan”). The date
of this Restricted Stock Agreement (the “Agreement”) is [MONTH/DAY], [YEAR] (the
“Grant Date”). Subject to the provisions of Appendix A (attached hereto), the
principal features of this grant are as follows:
Total Number of Shares of Restricted Stock:

          Scheduled Vesting Dates:   Number of Shares:
Grant Date (the “Vesting Commencement Date”)
    0  

 

*   Except as otherwise provided in Appendix A, Grantee will not vest in the
Restricted Stock unless he or she is A Service Provider through the applicable
vesting date(s).

     Your signature below indicates your agreement to receive the Shares subject
to this Award and your agreement and understanding that this Award is subject to
all of the terms and conditions contained in the Plan and in this Agreement,
which include this Notice of Grant and Appendix A. For example, important
additional information on vesting and forfeiture of the Shares covered by this
grant is contained in Paragraphs 3 through 5 of Appendix A. PLEASE BE SURE TO
READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT.

                          TALEO CORPORATION       GRANTEE
   
 
                       
By:
                                                          [NAME]    
 
                        Title:                    
 
                        Date:           Date:        
 
                       

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK AGREEMENT
     1. Award. The Company hereby awards to the Grantee, as a separate incentive
in connection with his employment and not in lieu of any salary or other
compensation for his or her services, the number of Shares of Restricted Stock
indicated on the first page of this Agreement, subject to all of the terms and
conditions in this Agreement and the Plan. By accepting this award of Restricted
Stock, the par value of $0.00001 for each Share of Restricted Stock will be
deemed paid by the Grantee by past services rendered, and will be subject to the
appropriate tax withholdings.
     2. Shares Held in Escrow. Unless and until the Shares of Restricted Stock
shall have vested in the manner set forth in Paragraphs 3 or 4, such Shares
shall be issued in the name of the Grantee and held by the Secretary of the
Company (or its designee) as escrow agent (the “Escrow Agent”), and shall not be
sold, transferred or otherwise disposed of, and shall not be pledged or
otherwise hypothecated. The Company may determine to issue the Shares in book
entry form and/or may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records the restrictions on transfer set forth in this Agreement and the
Plan. The certificate or certificates representing such Shares shall not be
delivered by the Escrow Agent to the Grantee unless and until the Shares have
vested and all other terms and conditions in this Agreement have been satisfied.
     3. Vesting Schedule/Period of Restriction. Subject to Paragraphs 4 and 5 of
this Agreement, the Shares of Restricted Stock awarded by this Agreement shall
vest in accordance with the vesting provisions set forth in the Notice of Grant,
subject to Section 13 of the Plan. Shares of Restricted Stock shall not vest in
the Grantee in accordance with any of the provisions of this Agreement unless
the Grantee shall have remained a Service Provider from the Vesting Commencement
Date through the applicable vesting date.
     4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares of Restricted Stock at any time, subject to the terms of the
Plan. If so accelerated, such Shares will be considered as having vested as of
the date specified by the Administrator.
     5. Forfeiture. Notwithstanding any contrary provision of this Agreement,
the balance of the Shares of Restricted Stock that have not vested at the time
the Grantee ceases to be a Service Provider will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company. The
Grantee shall not be entitled to a refund of any of the price paid for the
Shares of Restricted Stock forfeited to the Company pursuant to this paragraph
5. [The Grantee hereby appoints the Escrow Agent with full power of
substitution, as the Grantee’s true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of the Grantee to take any action
and execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such cessation of the
Service Provider relationship.
     6. Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer, and (c) written acceptance of the terms and conditions of this
Award as set forth in this Agreement.
     7. Withholding of Taxes. The Company (or the employing Parent or
Subsidiary) will withhold a portion of the Shares of Restricted Stock that have
an aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to withheld by the
Company (or the employing Parent or Subsidiary) with respect to the Shares. No
fractional Shares will be withheld or issued pursuant to the grant of the
Restricted Stock Award and the issuance of Shares thereunder; unless determined
otherwise by the Company, any additional withholding necessary for this reason
will be done by the Company through the Grantee’s paycheck or

 



--------------------------------------------------------------------------------



 



through direct payment by the Grantee to the Company in the form of cash, check
or other cash equivalent. The Company (or the employing Parent or Subsidiary)
may instead, in its discretion, require the Grantee to pay an amount necessary
to pay the applicable taxes directly to the Company in the form of cash, check
or other cash equivalent, and/or may withhold an amount necessary to pay the
applicable taxes from the Grantee’s paycheck, in each case with no withholding
of Shares. In the event the withholding requirements are not satisfied through
the withholding of Shares (or, through the Grantee’s paycheck or direct payment,
as indicated above), no Restricted Stock will be granted to the Grantee (or his
or her estate) unless and until satisfactory arrangements (as determined by the
Administrator) have been made by the Grantee with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to such Shares. In addition and to the maximum extent
permitted by law, the Company (or the employing Parent or Subsidiary) has the
right to retain without notice from salary or other amounts payable to the
Grantee, cash having a sufficient value to satisfy any tax withholding
obligations that cannot be satisfied through the withholding of otherwise
deliverable Shares. By accepting this Award, the Grantee expressly consents to
the withholding of Shares and to any cash or Share withholding as provided for
in this paragraph 7. All income and other taxes related to the Restricted Stock
Award and any Shares delivered in payment thereof are the sole responsibility of
the Grantee.
     8. Rights as Stockholder. Neither the Grantee nor any person claiming under
or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Grantee or the Escrow Agent
(including through electronic delivery to a brokerage account). After such
issuance, recordation and delivery, the Grantee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     9. No Effect on Employment. The Grantee’s employment with the Company and
any Parent or Subsidiary is on an at-will basis only, subject to the provisions
of Applicable Law. Accordingly, subject to any written, express employment
contract with the Grantee, nothing in this Agreement or the Plan shall confer
upon the Grantee any right to continue to be employed by the Company or any
Parent or Subsidiary or shall interfere with or restrict in any way the rights
of the Company or the employing Parent or Subsidiary, which are hereby expressly
reserved, to terminate the employment of the Grantee at any time for any reason
whatsoever, with or without good cause. Such reservation of rights can be
modified only in an express written contract executed by a duly authorized
officer of the Company or the Parent or Subsidiary employing the Grantee.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its
Secretary, at Taleo Corporation, 575 Market Street, Eighth Floor, San Francisco,
California 94105, or at such other address as the Company may hereafter
designate in writing.
     11. Grant is Not Transferable. Except to the limited extent provided in
Paragraph 6 above, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares subject to this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.
     12. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     13. Additional Conditions to Issuance of Certificates for Shares and
Release from Escrow. The Company shall not be required to issue any certificate
or certificates for Shares hereunder or release such Shares from the escrow
established pursuant to Paragraph 2 prior to fulfillment of all the following
conditions: (a) the admission of such Shares to listing on all stock exchanges
on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Administrator
shall, in its absolute discretion, deem necessary or advisable; (c) the
obtaining of any approval or other clearance from any state or federal

 



--------------------------------------------------------------------------------



 



governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience. The Administrator shall, in its absolute discretion, determine when
such conditions have been fulfilled.
     14. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
     15. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No person acting as or on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     16. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     17. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     18. Entire Agreement. This Agreement constitutes the entire understanding
of the parties on the subjects covered. The Grantee expressly warrants that he
or she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.
     19. Modifications to the Agreement. Modifications to this Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.
     20. Amendment, Suspension or Termination of the Plan. By accepting this
award, the Grantee expressly warrants that he or she has received a Restricted
Stock Award under the Plan, and has received, read and understood a description
of the Plan. The Grantee understands that the Plan is discretionary in nature
and may be modified, suspended or terminated by the Company at any time.
     21. Notice of Governing Law. This option shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.
     22. Labor Law. By accepting this Restricted Stock Award, the Grantee
acknowledges that: (a) the grant of this Award is a one-time benefit which does
not create any contractual or other right to receive future grants of Restricted
Stock, or benefits in lieu of Restricted Stock; (b) all determinations with
respect to any future grants, including, but not limited to, the times when the
Restricted Stock shall be granted, the number of Shares of Restricted Stock
subject to each Award and the time or times when the Restricted Stock shall
vest, will be at the sole discretion of the Company; (c) the Grantee’s
participation in the Plan is voluntary; (d) the value of these Shares of
Restricted Stock is an extraordinary item of compensation which is outside the
scope of the Grantee’s employment contract, if any; (e) this award of Restricted
Stock is not part of the Grantee’s normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the vesting of these Shares of Restricted Stock will cease upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Agreement; (g) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (h) these Shares of
Restricted Stock have been granted to the Grantee in the Grantee’s status as a
Service Provider of the Company or its Parent or one of its Subsidiary; (i) any
claims resulting from this Restricted Stock Award shall be enforceable, if at
all, against the Company; and (j) there shall be no additional obligations for
any Parent or Subsidiary employing the Grantee as a result of these Restricted
Stock Awards.

 



--------------------------------------------------------------------------------



 



     22. Disclosure of Grantee Information. By accepting this Restricted Stock
Award, the Grantee consents to the collection, use and transfer of personal data
as described in this paragraph. The Grantee understands that the Company and its
Parent and Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (“Data”). The Grantee further understands
that the Company and/or its Parent and/or its Subsidiaries will transfer Data
among themselves as necessary for the purpose of implementation, administration
and management of his or her participation in the Plan, and that the Company
and/or any of its Parent and/or Subsidiaries may each further transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. The Grantee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia. The Grantee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares of stock acquired from this award of Restricted
Stock of such Data as may be required for the administration of the Plan and/or
the subsequent holding of Shares of stock on his or her behalf. The Grantee
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Human Resources department for the Company and/or its applicable
Parent or Subsidiary.
o    0    o

 